— Order, Supreme Court, New York County (Jerome Hornblass, J.), entered March 15, 1991, which granted defendants’ motion to dismiss the first count of the indictment charging them with robbery in the first degree, unanimously reversed, on the law, the first count of the indictment is reinstated, and the matter is remanded to the Supreme Court for further proceedings.
In the grand jury, the robbery victim testified that defendant Siegel demanded his money, and told him to "keep walking” with Siegel or "my friend in the back with a gun will pop you.” Defendant Gonzalez was behind the victim, pressing an object concealed in a paper bag against the victim’s back. The defendants then absconded with the victim’s wallet, jewelry and car.
This constituted legally sufficient evidence which, if accepted as true, established the commission of robbery in the first degree by both defendants (Penal Law § 160.15 [4]; People v Jennings, 69 NY2d 103, 115). "All that is required is that the defendant, by his actions, consciously manifest the presence of an object to the victim in such a way that the victim reasonably perceives that the defendant has a gun.” (People v Lopez, 73 NY2d 214, 222.) Accordingly, the court should not have granted the defendants’ motion to dismiss the first count of the indictment charging them with robbery in the first degree. We further hold that the People’s appeal was timely brought pursuant to CPL 460.10. Concur — Murphy, P. J., Carro, Rosenberger, Wallach and Ross, JJ.